DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/17/2020, 09/17/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claims
Claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016.
As to claim 1, 9, 17: Samsung teaches a method comprises: determining, by a transmitting device, beam indication information and at least one transmit beam used for sending data to a receiving device (3.1, 3.3: gNB determines Tx beam); sending, by the transmitting device, the beam indication information to the receiving device (3.2-3.3: gNB indicates Tx beam used for DL transmission to allow UE to tune its Rx beam to indicated Tx beam); and transmitting, by the transmitting device, the data by using the at least one transmit beam (3.3: gNB transmits DL).

	Dependent on Independent Claim 1, 17
Claim(s) 2, 3, 4, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016.
As to claim 2, 18: Samsung teaches the method according to claim 1, 17, wherein the  beam indication information indicates, to the receiving device, each receive beam used for receiving the data (3.3: gNB indicates Tx beam used for DL transmission to allow UE to tune its Rx beam to indicated Tx beam).

(section 3: “indication signaling can be in terms of QCL signaling in Rx beam related parameters”).

As to claim 4, 20: Samsung teaches the method according to claim 1, 17, wherein the sending, by the transmitting device, the beam indication information to the receiving device comprises: sending, by the transmitting device, quasi co-location (QCL) information to the receiving device (section 3: “indication signaling can be in terms of QCL signaling in Rx beam related parameters”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016 in view of Montojo (US-20100075706). 
As to claim 5: Samsung teaches the method according to claim 1.
Samsung may not explicitly teach wherein after the determining, by a transmitting device, beam indication information, the method further comprises: determining, by the transmitting device, a correspondence between at least one of a transmit beam or a receive beam and a transport layer; and the sending, by the transmitting device, the beam indication information to the receiving device comprises: sending, by the transmitting device, the beam indication information and the correspondence between at least one of the transmit beam or the receive beam and a transport layer to the receiving device. However, Montojo teaches wherein after the determining, by a transmitting device, beam indication information, the method further comprises: determining, by the transmitting device, a correspondence between at least one of a transmit beam or a receive beam and a transport layer; and the sending, by the transmitting device, the beam indication information to the receiving device comprises: sending, by the transmitting device, the beam indication information and the correspondence between at least one of the transmit beam or the receive beam and a transport layer to the receiving device (claim 87, claim 91: eNB provides mapping between antenna ports and transmit beam).
Thus, it would have been obvious to one of ordinary skill in the art to implement mapping between transport layers and transmit beams, taught by Montojo, into 5G communication system, taught by Samsung, in order to enable the UE to receive .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016, Montojo (US-20100075706) in view of Barak (US-20080090575), Park (EP-2945414).
As to claim 6: Samsung teaches the method according to claim 5.
Samsung may not explicitly teach wherein the determining, by the transmitting device, a correspondence between at least one of the transmit beam or the receive beam and a transport layer comprises: determining, by the transmitting device, a correspondence between at least one of the transmit beam or the receive beam and a code word.  However, Barak teaches wherein the determining, by the transmitting device, a correspondence between at least one of the transmit beam or the receive beam and a transport layer comprises: determining, by the transmitting device, a correspondence between at least one of the transmit beam or the receive beam and a code word ([0092]: BS forms beam based on codeword).
Thus, it would have been obvious to one of ordinary skill in the art to implement corresponding the beam to a codeword, taught by Barak, into the 5G communication system, taught by Samsung, in order to enable to UE to communicate with the base station. In addition it would have been obvious to combine Barak and Samsung in a 
Samsung may not explicitly teach and determining, by the transmitting device, a mapping relationship between the code word and the transport layer, and the sending, by the transmitting device, the beam indication information to the receiving device comprises: sending, by the transmitting device, the beam indication information and the mapping relationship between the code word and the transport layer to the receiving device.  However, Park teaches and determining, by the transmitting device, a mapping relationship between the code word and the transport layer, and the sending, by the transmitting device, the beam indication information to the receiving device comprises: sending, by the transmitting device, the beam indication information and the mapping relationship between the code word and the transport layer to the receiving device ([208, 209], fig.19: codeword to layer mapping signaled to UE through higher layer or dynamic signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement codeword to layer mapping, taught by Park, into the 5G communication, taught by Samsung, in order to enable the UE to communicate with the base station. In addition it would have been obvious to combine Park and Samsung in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016, Montojo (US-20100075706), Barak (US-20080090575), Park (EP-2945414) in view of Zhang (US-20170264355).
As to claim 7: Samsung teaches the method according to claim 6.
Samsung may not explicitly teach wherein the sending, by the transmitting device, the beam indication information and the mapping relationship between the code word and the transport layer to the receiving device comprises: sending, by the transmitting device, the beam indication information and the mapping relationship between the code word and the transport layer to the receiving device by using physical layer indication signaling.  However, Park teaches wherein the sending, by the transmitting device, the beam indication information and the mapping relationship between the code word and the transport layer ([208, 209, fig.19]) to the receiving device comprises: sending, by the transmitting device, the beam indication information (taught by Samsung) and the mapping relationship between the code word and the transport layer to the receiving device by using physical layer indication signaling ([208, 209], fig.19: codeword to layer mapping signaled to UE through higher layer or dynamic signaling; DCI, inherently and by definition, is physical layer signaling, see US-20130128761, [0178]).
Thus, it would have been obvious to one of ordinary skill in the art to implement physic layer indication signaling, taught by Park, into the 5G communication system, taught by Samsung, in order to implement a known feature of a pre-defined protocol standard and to communicate important control information to the UE. In addition it 
Samsung may not explicitly teach wherein information bits of a specified bit quantity are set in the physical layer indication signaling to indicate a quantity of transport layers to which the code word is mapped; or a specific information bit is set in the physical layer indication signaling to indicate an index value of a mapping combination of the code word and the transport layer.  However, Zhang teaches wherein information bits of a specified bit quantity are set in the physical layer indication signaling to indicate a quantity of transport layers to which the code word is mapped ([0018]: number of transmission layers PDCCH 3 bits); or a specific information bit is set in the physical layer indication signaling to indicate an index value of a mapping combination of the code word and the transport layer.
Thus, it would have been obvious to one of ordinary skill in the art to implement some number of bits to specify a value, taught by Zhang, into the physical layer signaling, taught by Samsung, in order to implement a known feature of computer science and of pre-defined protocol and signal information over a communication medium. In addition it would have been obvious to combine Zhang and Samsung in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 8: Samsung teaches the method according to claim 7.
([0018]: number of transmission layers PDCCH 3 bits, the number of bits representing a value is determined by largest value expressed).
Thus, it would have been obvious to one of ordinary skill in the art to implement some number of bits to specify a value, taught by Zhang, into the physical layer signaling, taught by Samsung, in order to implement a known feature of computer science and of pre-defined protocol and signal information over a communication medium. In addition it would have been obvious to combine Zhang and Samsung in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent on Independent Claim 9
Claim(s) 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016.
(section 3.2, section 3.3); and the determining, by the receiving device according to the beam indication information, at least one receive beam used for receiving data transmitted by the transmitting device comprises: determining, by the receiving device based on the information about the at least one receive beam indicated by the beam indication information, the at least one receive beam used for receiving the data transmitted by the transmitting device (3.2: “gNB can indicate a TRP Tx beam ID that are QCL with DMRS in Rx beam realetd parameters”; 3.3: “gNB indicates which Tx beam is used for DL transmissions fro the purpose of allowing UE to tune its Rx beam to the indicated Tx beam.”).

As to claim 11: Samsung teaches the method according to claim 9, wherein the beam indication information comprises information about at least one transmit beam (section 3.2, section 3.3); and the determining, by the receiving device according to the beam indication information, at least one receive beam used for receiving data transmitted by the transmitting device comprises: determining, by the receiving device based on the information about the at least one transmit beam indicated by the beam indication information and a correspondence between a transmit beam and a receive beam, information about at least one receive beam corresponding to the information about the at least one transmit beam (section 3.2, 3.3); and determining, by the receiving device based on the information about the at least one receive beam corresponding to the information about the at least one transmit beam, the at least one (3.2: “gNB can indicate a TRP Tx beam ID that are QCL with DMRS in Rx beam realetd parameters”; 3.3: “gNB indicates which Tx beam is used for DL transmissions fro the purpose of allowing UE to tune its Rx beam to the indicated Tx beam.”).

As to claim 12: Samsung teaches the method according to claim 9, wherein the receiving, by a receiving device, beam indication information from a transmitting device comprises: receiving, by the receiving device, quasi co-location (QCL) information from the transmitting device (section 3: “indication signaling can be in terms of QCL signaling in Rx beam related parameters”); and determining, by the receiving device, the beam indication information based on a correspondence between the QCL information and the beam indication information (section 3: “indication signaling can be in terms of QCL signaling in Rx beam related parameters”; 3.2: “gNB can indicate a TRP Tx beam ID that are QCL with DMRS in Rx beam related parameters”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016 in view of Montojo (US-20100075706). 
As to claim 13: Samsung teaches the method according to claim 9, wherein the receiving, by a receiving device, beam indication information from a transmitting device comprises: receiving, by the receiving device, the beam indication information (section 3, 3.2, 3.3) … ; and the determining, by the receiving device according to the beam (section 3, 3.2, 3.3) comprises: determining, by the receiving device according to the beam indication information … , the at least one receive beam used for receiving the data transmitted by the transmitting device, and a data stream that needs to be received by the at least one receive beam (section 3, 3.2, 3.3).
Samsung may not explicitly teach and a correspondence between at least one of a transmit beam or a receive beam and a transport layer from the transmitting device … and the correspondence between at least one of a transmit beam or a receive beam and a transport layer.  However, Montojo teaches and a correspondence between at least one of a transmit beam or a receive beam and a transport layer from the transmitting device … and the correspondence between at least one of a transmit beam or a receive beam and a transport layer (claim 87, claim 91: eNB provides mapping between antenna ports and transmit beam).
Thus, it would have been obvious to one of ordinary skill in the art to implement mapping between transport layers and transmit beams, taught by Montojo, into 5G communication system, taught by Samsung, in order to enable the UE to receive transmission from the gNB. In addition it would have been obvious to combine Montojo and Samsung in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016, Montojo (US-20100075706) in view of Park (EP-2945414).
As to claim 14: Samsung teaches the method according to claim 9, wherein the receiving, by a receiving device, beam indication information from a transmitting device comprises: receiving, by the receiving device, the beam indication information (section 3, 3.2, 3.3) … ; and the determining, by the receiving device according to the beam indication information, at least one receive beam used for receiving data transmitted by the transmitting device (section 3, 3.2, 3.3) comprises: determining, by the receiving device according to the beam indication information … , the at least one receive beam used for receiving the data transmitted by the transmitting device, and a data stream that needs to be received by the at least one receive beam (section 3, 3.2, 3.3).
Samsung may not explicitly teach and a mapping relationship between a code word and a transport layer from the transmitting device … and the mapping relationship between the code word and the transport layer.  However, Park teaches and a mapping relationship between a code word and a transport layer from the transmitting device … and the mapping relationship between the code word and the transport layer ([208, 209], fig.19: codeword to layer mapping signaled to UE through higher layer or dynamic signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement codeword to layer mapping, taught by Park, into the 5G communication, taught by Samsung, in order to enable the UE to communicate with the base station. In addition it would have been obvious to combine Park and Samsung in a known manner to obtain .

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #87, Samsung, “QCL relations for different types of RS.”  Reno, USA, November 14-18, 2016, Montojo (US-20100075706), Park (EP-2945414) in view of Zhang (US-20170264355).
As to claim 15: Samsung teaches the method according to claim 14.
Samsung may not explicitly teach wherein the receiving, by the receiving device, the beam indication information and a mapping relationship between a code word and a transport layer from the transmitting device comprises: receiving, by the receiving device, the beam indication information and the mapping relationship between the code word and the transport layer from the transmitting device by using physical layer indication signaling.  However, Park teaches wherein the receiving, by the receiving device, the beam indication information and a mapping relationship between a code word and a transport layer from the transmitting device comprises: receiving, by the receiving device, the beam indication information (taught by Samsung) and the mapping relationship between the code word and the transport layer from the transmitting device by using physical layer indication signaling ([208, 209], fig.19: codeword to layer mapping signaled to UE through higher layer or dynamic signaling; DCI, inherently and by definition, is physical layer signaling, see US-20130128761, [0178]).

Samsung may not explicitly teach wherein information bits of a specified bit quantity are set in the physical layer indication signaling to indicate a quantity of transport layers to which the code word is mapped; or a specific information bit is set in the physical layer indication signaling to indicate an index value of a mapping combination of the code word and the transport layer.  However, Zhang teaches wherein information bits of a specified bit quantity are set in the physical layer indication signaling to indicate a quantity of transport layers to which the code word is mapped ([0018]: number of transmission layers PDCCH 3 bits); or a specific information bit is set in the physical layer indication signaling to indicate an index value of a mapping combination of the code word and the transport layer.
Thus, it would have been obvious to one of ordinary skill in the art to implement some number of bits to specify a value, taught by Zhang, into the physical layer signaling, taught by Samsung, in order to implement a known feature of computer science and of pre-defined protocol and signal information over a communication medium. In addition it would have been obvious to combine Zhang and Samsung in a 

As to claim 16: Samsung teaches the method according to claim 15.
Samsung teaches further comprising: determining, by the receiving device based on a largest quantity of transport layers and the information bits of the specified bit quantity, the quantity of transport layers to which the code word is mapped; or determining, by the receiving device based on the information bits of the specified bit quantity, a largest quantity of transport layers of each code word stipulated in a protocol; or determining, by the receiving device based on the specific information bit, the index value of the mapping combination of the code word and the transport layer.  However, Zhang teaches further comprising: determining, by the receiving device based on a largest quantity of transport layers and the information bits of the specified bit quantity, the quantity of transport layers to which the code word is mapped; or determining, by the receiving device based on the information bits of the specified bit quantity, a largest quantity of transport layers of each code word stipulated in a protocol ([0018]: number of transmission layers PDCCH 3 bits, the number of bits representing a value is determined by largest value expressed); or determining, by the receiving device based on the specific information bit, the index value of the mapping combination of the code word and the transport layer.
Thus, it would have been obvious to one of ordinary skill in the art to implement some number of bits to specify a value, taught by Zhang, into the physical layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW C OH/Primary Examiner, Art Unit 2466